Citation Nr: 1610247	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1958 to September 1961 and had additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  That time period lapsed; no additional evidence was received.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

De novo review of the issue of service connection for a left knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. An unappealed June 1994 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that he did not have such disability.  

2. Evidence received since the June 1994 rating decision shows that the Veteran now has a left knee disability that may be related to his service/injury therein, relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, and raises a reasonable possibility of substantiating such claim.  




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision grants that portion of the claim that is being decided (reopens the claim of service connection for a left knee disability), there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened and allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

A June 1994 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that he did not have such disability.  The Veteran was advised of the denial; he did not appeal it, and additional evidence was not received within a year following.  Hence, the June 1994 rating decision is final.  See 38 U.S.C.A. § 7105.  

Evidence received since the June 1994 rating decision includes a February 2010  private medical opinion by K.N., PA-C, that supports the claim of service connection for a left knee disability and a June 2010 VA examiner's opinion that is against the claim.  Both opinions note that the Veteran has left knee arthritis.  Such evidence shows that the Veteran now has a left knee disability and suggests that such disability may be related to his service/injury therein.  Moreover, such evidence relates to unestablished facts necessary to substantiate the claim of service connection for a left knee disability and raises a reasonable possibility of substantiating such claim.  Accordingly, particularly in light of the "low threshold" standard for reopening (see Shade v. Shinseki, 24 Vet. App. 110 (2010)), the Board finds that the evidence is both new and material, and that the claim of service connection for a left knee disability must be reopened.  De novo consideration of the claim is addressed in the remand below.  


ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted.  


REMAND

The analysis proceeds to de novo review of the claim.  It is not in dispute that the Veteran has a left knee disability, as private and VA medical records show diagnoses of arthritis and status post left knee arthroscopy.  It is also not in dispute that he sustained a left knee injury in February 1980 during a period of inactive duty training in the Army Reserve.  What remains needed to substantiate the claim is evidence of a nexus between the current left knee disability and the injury in service.  The current medical evidence of record is inadequate to resolve the critical medical question remaining.  A February 2010  private medical opinion by K.N., PA-C, which is based primarily on the Veteran's own reported history indicates that the Veteran's ongoing left knee problems are related to post traumatic arthritis.  A June 2010 VA examiner's opinion indicates that in the absence of fracture, the Veteran's left knee arthritis is less likely as not to be caused by or a result of his injury (trauma) sustained in service.  Notably, the VA examiner's opinion indicates that the Veteran does not have a history of a surgery, although the evidence reflects that a left knee arthroscopy in the late 1990s.  As neither opinion reflects familiarity with the entire record, a remand for an addendum opinion is necessary.  

Any updated records of  treatment the Veteran has received for his left knee disability may contain pertinent information, and must be sought.  

The case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for his left knee disability and to provide any releases necessary for VA to secure any updated private records (i.e., those not already in the record) of such evaluations and/or treatment.  The AOJ must secure records of all such evaluations and/or treatment from the provider(s) identified by the Veteran, to specifically include updated VA records.  If any private provider does not respond to an AOJ request, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that the private records are received.  

2. Thereafter, the AOJ should return the entire record to the June 2010 VA examiner for review and an addendum opinion regarding whether or not the Veteran's left knee disability is related to his service/injury therein.  If the June 2010 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based, the examiner should provide an opinion that responds to the following:  

What is the likely etiology for the Veteran's left knee disability?  Is it at least as likely as not (a 50% or better probability) that it is related to his service (the left knee injury sustained in February 1980)?  .  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  The rationale should comment on the opinion by K.N. in this matter, expressing (with rationale) agreement or disagreement with the opinion

3. The AOJ should then review the record and readjudicate the claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


